Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant' s arguments, filed 1/12/21, with respect to Claims 1-3, 5-20, 46-56, have been fully considered and are persuasive.  The previous action is withdrawn.  A new rejection of Claims 1-3, 5-20, 46-56 is set forth below.


DETAILED ACTION
	Applicant has elected Species 1 in Figures 1-9, 11-26, and 28-32 with traverse in the reply filed on 7/2/2019.  Claims 1-3, 5-20, 46-56 are currently pending in this application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 16-19, 21-29, 33, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWASAKI (4,869,710) in view of TOKUYAMA (2015/0210353) and further in view of LIM (6,488,603).

Regarding Claim 1, IWASAKI teaches a bicycle rear sprocket assembly (6a-6e) comprising: at least one sprocket including a sprocket having a total tooth number that is equal to or larger than 15, the at least one sprocket including at least ten internal spline teeth (26) configured to engage with a bicycle hub assembly (5).
IWASAKI teaches wherein the at least one internal spline tooth includes a plurality of internal spline teeth including a plurality of internal-spline driving surfaces to transmit a driving rotational force to the bicycle hub assembly during pedaling, the plurality of internal-spline driving surfaces each includes a radially outermost edge, a radially innermost edge, and a radial length defined from the radially outermost edge to the radially innermost edge, the first internal-spline-surface angle ranging from 0 degree to 10 degree (Figs. 5 and 6).
IWASAKI teaches at least one internal-spline driving surface of the at least ten internal-spline driving surface of the at least ten internal-spline driving surfaces having a first internal-spline-surface angle defined between the at least one internal-spline driving surface of the at least ten internal-spline driving surfaces and a first radial line extending from a rotational center axis of the bicycle rear sprocket assembly to the radially outermost edge of the at least one internal-spline driving surface of the at least ten internal-spline drving surfaces (Fig. 5).

IWASAKI discloses the result effective variable of radial lengths defined from the radially outermost edge to the radially innermost edge (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed recognize the parameter as a result effective variable and to optimize the radial lengths in IWASAKI to create a more lightweight hub assembly while allowing adequate durability for a given application. The larger the total radial length of the spline driving surface, the less pressure there is on the spline driving surface and thus less deformation of the surface for a given torque on the spline.
IWASAKI as modified does not teach the at least ten internal spline teeth having a first internal pitch angle and a second internal pitch angle different from the first internal pitch angle.
TOKUYAMA teaches the spline teeth have a first internal pitch angle and a second internal pitch angle different from the first internal pitch angle (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the spline in IWASAKI such that it has the different pitch angles in TOKUYAMA so the sprockets in the rear cassette can be easily placed on the hub in the proper orientation for the gearshift facilitation features on the sprocket set work properly.
IWASAKI as modified does not teach a total number of the at least ten internal spline teeth being larger than a total tooth number of at least one of the at least one sprocket.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change spline number in IWASAKI with the number in LIM to decrease the stress on each leading spline surface in the direction of torque transmission.

Regarding Claim 2, IWASAKI does not teach wherein a total number of the at least ten internal spline teeth is equal to or larger than 20.
LIM teaches wherein a total number of the at least ten internal spline teeth (sprocket 27, Fig. 5, 11) is equal to or larger than 20.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change spline number in IWASAKI with the number in LIM to decrease the stress on each leading spline surface in the direction of torque transmission.

Regarding Claim 3, IWASAKI as modified does not teach wherein the total number of the at least ten internal spline teeth is equal to or larger than 25.
IWASAKI as modified discloses the result effective variable since it shows a number of spline teeth (LIM sprocket 27, Fig. 5, 11).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the tooth number parameter and optimize it to 

Regarding Claims 16, 41, IWASAKI does not teach further comprising a sprocket support, wherein the at least one sprocket (6a-6e) includes a plurality of sprockets attached to the sprocket support.
TOKUYAMA teaches further comprising a sprocket support (14), wherein the at least one sprocket (22) includes a plurality of sprockets attached to the sprocket support.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket set in IWASAKI such that it has the sprocket support in TOKUYAMA to decrease the weight of the sprocket assembly.

Regarding Claims 17, 42, IWASAKI as modified teaches wherein the plurality of sprockets is attached to the sprocket support with an adhesive agent [0022].

Regarding Claims 18, 43, IWASAKI as modified teaches wherein the sprocket support is made of a non-metallic material including a resin material [0032].




Regarding Claims 8, 33, IWASAKI teaches wherein the at least one sprocket includes a plurality of sprockets and at least one internal spline tooth configured to engage with a bicycle hub assembly, the plurality of sprockets includes a largest sprocket having a tooth-tip diameter, the at least one internal spline tooth has an internal-spline major diameter, 
IWASAKI does not teach and a ratio of the internal-spline major diameter to the tooth-tip diameter ranges from 0.1 to 0.2.
IWASAKI teaches the result effective variable of a ratio between the internal-spline major diameter to the tooth-tip diameter (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the diameter ratio as a matter of design choice to 

Regarding Claim 21, IWASAKI teaches a bicycle rear sprocket assembly (6a-6e) comprising: at least one sprocket having a total tooth number that is equal to or larger than 15, the at least one sprocket including at least one internal spline tooth configured to engage with a bicycle hub assembly, 
IWASAKI does not teach the at least one internal spline tooth having an internal-spline major diameter equal to or smaller than 30 mm.
IWASAKI teaches the result effective variable of an internal spline major diameter (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the internal spline major diameter in IWASAKI to create a more lightweight hub assembly while allowing adequate durability for a given application. 
IWASAKI as modified teaches wherein the at least one internal spline tooth includes a plurality of internal spline teeth including a plurality of internal-spline driving surfaces to transmit a driving rotational force to the bicycle hub assembly during pedaling, the plurality of internal-spline driving surfaces each includes a radially outermost edge, a radially innermost edge, and a radial length defined from the radially outermost edge to the radially innermost edge (Fig. 5).
IWASAKI as modified does not teach a total of the radial lengths of the plurality of internal-spline driving surfaces is equal to or larger than 7 mm.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the radial lengths in IWASAKI to create a more lightweight hub assembly while allowing adequate durability for a given application. 
IWASAKI as modified does not teach the at least ten internal spline teeth have a first internal pitch angle and a second internal pitch angle different from the first internal pitch angle.
TOKUYAMA teaches the spline teeth have a first internal pitch angle and a second internal pitch angle different from the first internal pitch angle (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the spline in IWASAKI such that it has the different pitch angles in TOKUYAMA so the sprockets in the rear cassette can be easily placed on the hub in the proper orientation for the gearshift facilitation features on the sprocket set work properly.

Regarding Claims 22, IWASAKI does not teach wherein the internal-spline major diameter is equal to or larger than 25 mm.
IWASAKI teaches the result effective variable of an internal spline major diameter (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the internal spline major diameter in IWASAKI to create 

Regarding Claims 23, IWASAKI does not teach wherein the internal-spline major diameter is equal to or larger than 29 mm.
IWASAKI teaches the result effective variable of an internal spline major diameter (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the internal spline major diameter in IWASAKI to create a more lightweight hub assembly while allowing adequate durability for a given application. 

Regarding Claim 24, IWASAKI does not teach wherein the at least one internal spline tooth has an internal-spline minor diameter equal to or smaller than 28 mm. 
IWASAKI teaches the result effective variable of an internal spline minor diameter (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the internal spline major diameter in IWASAKI to create a more lightweight hub assembly while allowing adequate durability for a given application. 

Regarding Claim 25, IWASAKI does not teach wherein the at least one internal spline tooth has an internal-spline minor diameter equal to or larger than 25 mm. 

It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the internal spline major diameter in IWASAKI to create a more lightweight hub assembly while allowing adequate durability for a given application. 

Regarding Claim 26, IWASAKI does not teach wherein the at least one internal spline tooth has an internal-spline minor diameter equal to or larger than 27 mm. 
IWASAKI teaches the result effective variable of an internal spline minor diameter (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the internal spline major diameter in IWASAKI to create a more lightweight hub assembly while allowing adequate durability for a given application. 


Regarding Claims 28, IWASAKI as modified does not teach wherein the total of the radial lengths is equal to or larger than 10 mm.
IWASAKI teaches the result effective variable of radial lengths defined from the radially outermost edge to the radially innermost edge (Fig. 5).


Regarding Claims 29, IWASAKI as modified does not teach wherein the total of the radial lengths is equal to or larger than 15 mm.
IWASAKI teaches the result effective variable of radial lengths defined from the radially outermost edge to the radially innermost edge (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the radial lengths in IWASAKI to create a more lightweight hub assembly while allowing adequate durability for a given application. 


Claims 5, 10-15, 31, 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWASAKI (4,869,710) in view of TOKUYAMA (2015/0210353) and LIM (6,488,603) and further in view of BERNARDELE (2016/0176477).

Regarding Claims 5, 30, IWASAKI does not teach wherein the at least one sprocket includes at least ten sprockets.
BERNARDELE teaches wherein the at least one sprocket (10) includes at least ten sprockets.


Regarding Claims 6, 31, IWASAKI does not teach wherein the at least one sprocket includes at least eleven sprockets.
BERNARDELE teaches wherein the at least one sprocket (10) includes at least eleven sprockets.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket set in IWASAKI such that it has the sprocket number in BERNARDELE to provide the rider more options for drive ratios.

Regarding Claims 10, 35, IWASAKI does not teach further comprising a lock member configured to prevent an axial movement of the at least one sprocket mounted on a bicycle hub assembly with respect to a rotational center axis of the bicycle rear sprocket assembly, wherein the lock member includes: a tubular body portion having a center axis; and a projecting portion extending radially outwardly from the tubular body portion with respect to the center axis of the tubular body portion, the tubular body portion has an externally threaded part configured to engage with an internally threaded part of the bicycle hub assembly, and the projecting portion is configured to abut against the at least one sprocket.
BERNARDELE teaches further comprising a lock member (50) configured to prevent an axial movement of the at least one sprocket mounted on a bicycle hub 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket set in IWASAKI such that it has the locking member in BERNARDELE as a matter of design choice to secure the sprockets in place while allowing easy assembly and disassembly with a large tool engagement area.

Regarding Claims 11, 36, IWASAKI as modified does not teach wherein the tubular body portion has a first external diameter that is equal to or smaller than 26 mm.
IWASAKI as modified teaches the result effective variable of a body portion with an external diameter (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the diameter as a matter of design choice to balance the durability of the hub and sprocket set with its weight and diameter of the smallest sprocket.

Regarding Claims 12, 37, IWASAKI as modified does not teach wherein the first external diameter is equal to or larger than 25 mm.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the diameter as a matter of design choice to balance the durability of the hub and sprocket set with its weight and diameter of the smallest sprocket.

Regarding Claims 13, 38, IWASAKI as modified does not teach wherein the projecting portion has a second external diameter that is equal to or smaller than 32 mm.
IWASAKI as modified teaches the result effective variable of a projecting portion with a second external diameter (BERNARDELE Fig. 4a).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the diameter as a matter of design choice to balance the durability of the hub and sprocket set with its weight and diameter of the smallest sprocket.

Regarding Claims 14, 39, IWASAKI as modified does not teach wherein the second external diameter is equal to or larger than 30 mm.
IWASAKI as modified teaches the result effective variable of a projecting portion with a second external diameter (BERNARDELE Fig. 4a).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the diameter as a matter of design choice to balance 

Regarding Claims 15, 40, IWASAKI as modified wherein the lock member has a tool engagement portion (inner annular surface of 52) (Fig. 4a).



Claims 7, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWASAKI (4,869,710) in view of TOKUYAMA (2015/0210353) and LIM (6,488,603) and further in view of BRAEDT (2016/0280326).

Regarding Claims 7, 32, IWASAKI does not teach wherein the at least one sprocket includes at least twelve sprockets.
BRAEDT teaches wherein the at least one sprocket (12-34) includes at least twelve sprockets.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket set in IWASAKI such that it has the sprocket number in BRAEDT to provide the rider more options for drive ratios.



s 9, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWASAKI (4,869,710) in view of TOKUYAMA (2015/0210353) and LIM (6,488,603) and further in view of KAMADA (6,340,338).

Regarding Claims 9, 34, IWASAKI teaches wherein the at least one sprocket includes: a first sprocket having a first total tooth number; and a second sprocket having a second total tooth number that is smaller than the first total tooth number, 
IWASAKI does not teach the first sprocket includes: at least one first shifting facilitation area to facilitate a first shifting operation in which a bicycle chain shifts from the second sprocket to the first sprocket, and at least one second shifting facilitation area to facilitate a second shifting operation in which the bicycle chain shifts from the first sprocket to the second sprocket.
KAMADA teaches the first sprocket includes: at least one first shifting facilitation area (A3 - E3) to facilitate a first shifting operation in which a bicycle chain shifts from the second sprocket to the first sprocket, and at least one second shifting facilitation area (F3 – I3) to facilitate a second shifting operation in which the bicycle chain shifts from the first sprocket to the second sprocket.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket set in IWASAKI such that it has the shift facilitation areas in KAMADA so gear changes are performed more easily.


s 19, 20, 44, 45, 46, 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWASAKI (4,869,710) in view of TOKUYAMA (2015/0210353) and LIM (6,488,603) and further in view of KANEHISA (2008/0004143). 

Regarding Claims 19, 44, IWASAKI teaches further comprising a rear-hub abutment surface (24) configured to abut against a bicycle hub assembly in an axial direction with respect to a rotational center axis of the bicycle rear sprocket assembly in a state where the bicycle rear sprocket assembly is mounted to the bicycle hub assembly, wherein the at least one sprocket includes a plurality of sprockets including a largest sprocket, the largest sprocket having an axially inner surface and an axially outer surface provided on a reverse side of the axially inner surface in the axial direction, 
IWASAKI does not teach the axially outer surface being closer to the rear-hub abutment surface than the axially inner surface in the axial direction, and an axial distance defined between the axially inner surface and the rear-hub abutment surface in the axial direction is equal to or larger than 7 mm.
KANEHISA teaches an axially outer surface (surface of 30) being closer to the rear-hub abutment surface (24) than the axially inner surface in the axial direction, and an axial distance defined between the axially inner surface and the rear-hub abutment surface in the axial direction.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprockets and rear hub arrangement in IWASAKI 
IWASAKI as modified teaches the result effective variable of a distance between the axially inner surface and the rear-hub abutment surface (KANEHISA Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the sprocket and abutment surface distance as a matter of design choice to balance to allow a desired number of sprockets to be placed on the rear hub while allowing a hub which is as compact as possible.


Regarding Claims 20, 45, IWASAKI as modified does not teach wherein the axial distance is equal to or larger than 10 mm.
IWASAKI as modified teaches the result effective variable of a distance between the axially inner surface and the rear-hub abutment surface (KANEHISA Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the sprocket and abutment surface distance as a matter of design choice to balance to allow a desired number of sprockets to be placed on the rear hub while allowing a hub which is as compact as possible.

Regarding Claims 46, IWASAKI teaches A bicycle rear sprocket assembly comprising: a plurality of sprockets (6a-6e) including a largest sprocket, the largest sprocket having an axially inner surface and an axially outer surface provided on a reverse side of the axially inner surface in an axial direction with respect to a rotational 
IWASAKI teaches the plurality of sprockets including at least one sprocket including at least ten internal spline teeth configured to engage with the bicycle hub assembly, the at least ten internal spline teeth including at least ten internal spline driving surfaces to transmit a driving rotational force to the bicycle hub assembly during pedaling, the at least ten internal-spline driving surfaces each including a radially outermost edge, a radially innermost edge, and a radial length defined from the radially outermost edge to the radially innermost edge, 
KANEHISA does not teach and an axial distance defined between the axially inner surface and the rear-hub abutment surface in the axial direction is equal to or larger than 7 mm.
KANEHISA as modified teaches the result effective variable of a distance between the axially inner surface and the rear-hub abutment surface (KANEHISA Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the sprocket and abutment surface distance as a matter of design choice to allow a desired number of sprockets to be placed on the rear hub while allowing a hub which is as compact as possible.

LIM teaches a total number of the at least ten internal spline teeth of 20, which is larger than a total tooth number of at least one of the at least one sprocket in Fig. 5 of IWASAKI.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change spline number in IWASAKI with the number of LIM to decrease the stress on each leading spline surface in the direction of torque transmission.
IWASAKI as modified does not teach a total of the radial lengths of the plurality of internal-spline driving surfaces is equal to or larger than 7 mm.
IWASAKI discloses the result effective variable of radial lengths defined from the radially outermost edge to the radially innermost edge (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed recognize the parameter as a result effective variable and to optimize the radial lengths in IWASAKI to create a more lightweight hub assembly while allowing adequate durability for a given application. The larger the total radial length of the spline driving surface, the less pressure there is on the spline driving surface and thus less deformation of the surface for a given torque on the spline.
IWASAKI teaches wherein the at least one internal spline tooth includes a plurality of internal spline teeth including a plurality of internal-spline driving surfaces to transmit a driving rotational force to the bicycle hub assembly during pedaling, the 

Regarding Claims 52, IWASAKI as modified teaches wherein the rear-hub abutment surface is configured to abut against a sprocket support body of the bicycle hub assembly in the axial direction in the state where the bicycle rear sprocket assembly is mounted to the bicycle hub assembly.




Claims 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANEHISA (2008/0004143) in view of EARLE (2016/0272002) and LIM (6,488,603).

Regarding Claim 46 KANEHISA teaches a bicycle rear sprocket assembly comprising: a plurality of sprockets including a largest sprocket, having an axially inner surface and an axially outer surface in an axial direction with respect to a rotational center axis of the bicycle rear sprocket assembly; a rear-hub abutment surface (24) configured to abut against a bicycle hub assembly in the axial direction in a state where the bicycle rear sprocket assembly is mounted to the bicycle hub assembly, the axially outer surface (surface of 30) being closer to the rear-hub abutment surface (24) than 
KANEHISA teaches the plurality of sprockets including at least one sprocket including at least ten internal spline teeth configured to engage with the bicycle hub assembly, the at least ten internal spline teeth including at least ten internal spline driving surfaces to transmit a driving rotational force to the bicycle hub assembly during pedaling, the at least ten internal-spline driving surfaces each including a radially outermost edge, a radially innermost edge, and a radial length defined from the radially outermost edge to the radially innermost edge, 
KANEHISA does not teach and an axial distance defined between the axially inner surface and the rear-hub abutment surface in the axial direction is equal to or larger than 7 mm.
KANEHISA as modified teaches the result effective variable of a distance between the axially inner surface and the rear-hub abutment surface (KANEHISA Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the sprocket and abutment surface distance as a matter of design choice to balance to allow a desired number of sprockets to be placed on the rear hub while allowing a hub which is as compact as possible.
KANEHISA does not teach the largest sprocket being provided radially outwardly of a flange of the bicycle hub assembly to arrange the flange at least partly in an axial region of the axial distance in a state where the rear-hub abutment surface abuts 
EARLE teaches the largest sprocket (56) being provided radially outwardly of a flange (30) of the bicycle hub assembly to arrange the flange (30) at least partly in an axial region of the axial distance in a state where the rear-hub abutment surface abuts against the bicycle hub assembly, the flange being configured to be coupled to a plurality of spokes (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket assembly in KANEHISA so it has the hub and sprocket arrangement in EARLE to allow the wheel and sprocket assembly to be more narrow for lighter weight and a more compact assembly.
KANEHISA as modified does not teach a total number of the at least ten internal spline teeth being larger than a total tooth number of at least one of the plurality of sprockets.
LIM teaches a total number of the at least ten internal spline teeth of 20, which is larger than a total tooth number of at least one of the at least one sprocket in Fig. 5 of IWASAKI.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change spline number in IWASAKI with the number of NAKAGAWA to decrease the stress on each leading spline surface in the direction of torque transmission.
KANEHISA as modified does not teach a total of the radial lengths of the plurality of internal-spline driving surfaces is equal to or larger than 7 mm.

It would have been obvious to one of ordinary skill in the art at the time the application was filed recognize the parameter as a result effective variable and to optimize the radial lengths in IWASAKI to create a more lightweight hub assembly while allowing adequate durability for a given application. The larger the total radial length of the spline driving surface, the less pressure there is on the spline driving surface and thus less deformation of the surface for a given torque on the spline.
KANEHISA teaches wherein the at least one internal spline tooth includes a plurality of internal spline teeth including a plurality of internal-spline driving surfaces to transmit a driving rotational force to the bicycle hub assembly during pedaling, the plurality of internal-spline driving surfaces each includes a radially outermost edge, a radially innermost edge, and a radial length defined from the radially outermost edge to the radially innermost edge, the first internal-spline-surface angle ranging from 0 degree to 10 degree (Figs. 4 and 7).

Regarding Claim 47, KANEHISA as modified does not teach wherein the axial distance is equal to or larger than 10 mm.
KANEHISA as modified teaches the result effective variable of a distance between the axially inner surface and the rear-hub abutment surface (KANEHISA Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the sprocket and abutment surface distance as a 

Regarding Claim 48, KANEHISA as modified teaches wherein the axially inner surface is positioned closer to an axial center plane of the bicycle hub assembly than the rear-hub abutment surface (24) in a state where the bicycle rear sprocket assembly is mounted to the bicycle hub assembly (Fig. 3).


Claims 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANEHISA (2008/0004143) in view of EARLE (2016/0272002) and LIM (6,488,603) and further in view of BRAEDT (2016/0280326).

Regarding Claim 49, KANEHISA as modified does not teach wherein a total number of the plurality of sprockets is 12.
BRAEDT teaches wherein the at least one sprocket (12-34) includes at least twelve sprockets.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket set in KANEHISA such that it has the sprocket number in BRAEDT to provide the rider more options for drive ratios.

Regarding Claim 50, KANEHISA as modified does not teach wherein a total tooth number of the largest sprocket is equal to or larger than 39.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket set in KANEHISA such that it has the tooth count in BRAEDT to provide the rider with a desired gear ratio.

Regarding Claim 51, KANEHISA as modified does not teach wherein a total tooth number of the largest sprocket is equal to or larger than 45.
BRAEDT teaches wherein a total tooth number of the largest sprocket is equal to or larger than 45 (Fig. 2). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket set in KANEHISA such that it has the tooth count in BRAEDT to provide the rider with a desired gear ratio.


Claims 53, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWASAKI (4,869,710) in view of TOKUYAMA (2015/0210353), LIM (6,488,603) and KANEHISA (2008/0004143) and further in view of LIANG (5,480,357).

Regarding Claim 53, IWASAKI as modified does not teach wherein the plurality of sprockets includes a smallest sprocket, and the total number of the at least ten internal spline teeth is larger than a total tooth number of the smallest sprocket.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket assembly in IWASAKI as modified so it has the smallest sprocket attached by a spline as in LIANG as a matter of design choice to make sure the smallest sprocket does not get unthreaded from the hub by being rotated counterclockwise.
IWASAKI as modified teaches and the total number of the at least ten internal spline teeth (NAKAGAMA Fig. 3) is larger than a total tooth number of the smallest sprocket (LIANG 201).

Regarding Claim 54, IWASAKI as modified teaches wherein the smallest sprocket includes the at least ten internal spline teeth (NAKAGAMA Fig. 3).


Claims 53, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANEHISA (2008/0004143) in view of EARLE (2016/0272002) and LIM (6,488,603) and further in view of LIANG (5,480,357).

Regarding Claim 53, KANEHISA as modified does not teach wherein the plurality of sprockets includes a smallest sprocket, and the total number of the at least ten internal spline teeth is larger than a total tooth number of the smallest sprocket.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket assembly in KANEHISA as modified so it has the smallest sprocket attached by a spline as in LIANG as a matter of design choice to make sure the smallest sprocket does not get unthreaded from the hub by being rotated counterclockwise.
KANEHISA as modified teaches and the total number of the at least ten internal spline teeth (NAKAGAMA Fig. 3) is larger than a total tooth number of the smallest sprocket (LIANG 201).

Regarding Claim 54, KANEHISA as modified teaches wherein the smallest sprocket includes the at least ten internal spline teeth (NAKAGAMA Fig. 3).


Claims 55, 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWASAKI (4,869,710) in view of TOKUYAMA (2015/0210353) and further in view of LIM (6,488,603).

Regarding Claim 55, IWASAKI as modified does not teach wherein the plurality of sprockets includes a smallest sprocket, and the total number of the at least ten internal spline teeth is larger than a total tooth number of the smallest sprocket.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket assembly in IWASAKI as modified so it has the smallest sprocket attached by a spline as in LIANG as a matter of design choice to make sure the smallest sprocket does not get unthreaded from the hub by being rotated counterclockwise.
IWASAKI as modified teaches and the total number of the at least ten internal spline teeth (LIM Fig. 5, 11) is larger than a total tooth number of the smallest sprocket (LIANG 201).

Regarding Claim 56, IWASAKI as modified teaches wherein the smallest sprocket includes the at least ten internal spline teeth (NAKAGAMA Fig. 3).



Response to Arguments
Applicant' s arguments, filed 1/12/21, with respect to Claims 1-3, 5-20, 46-56, have been fully considered and are persuasive.  The previous action is withdrawn.  A new rejection of Claims 1-3, 5-20, 46-56 is set forth above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654


/HENRY Y LIU/Primary Examiner, Art Unit 3654